DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.
This office action is in response to the amendment filed 06/15/2022, which amends claims 1 and 8. Claims 1-3 and 5-9 are pending in the application.
	
	
Response to Amendment
Applicant’s amendments to the claims, filed on 06/15/2022, have been entered.
	
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive.
With respect to Applicant’s arguments that nR1+nR2 is 8 or more and 30 or less is critical, examiner notes that Applicant has only provided two examples, both of which have a nR1+nR2=8 value. These results are not commensurate in scope with the claims as they cover only one value of a very broad range of 8-30 carbon atoms. It is not clear whether the improvement in luminance lifetime would be observed over the full range claimed.
With further respect to Applicant’s argument of critical results, it is noted that applicant has only provided data from one trial of each compound from a single device structure. A person having ordinary skill in the art would recognize that common endeavors in the field of organic electroluminescent devices, such as improved luminance, external quantum efficiency, device lifetime, color purity, and driving voltage, can be influenced by a multitude of factors such as device layer order, layer thickness, as well as layer composition. There is not enough evidence to support Applicant’s assertion that the claimed improvements are the result of nR1+nR2=8-30 carbon atoms only, and that these same results would be observed over a statistical analysis of multiple trials and multiple device structures. 
Finally, Applicant’s amendments do not overcome the prior art because the prior art still reads on the claimed invention.
A reinterpretation of the prior art is given below to explain how the prior art still reads on the claimed invention.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Vo et al. (US 2015/0349267 A1) in view of Hara et al. (WO 2011/052516 A1).
With respect to claim 1, Vo teaches a light emitting device (organic electronic device), comprising an anode, a cathode, a light emitting layer (“photoactive layer”) (paragraph 0112, lines 1-5) and the light emitting layer comprises a compound of formula (II) (paragraph 0116), which is given below (paragraph 0014)

    PNG
    media_image1.png
    225
    374
    media_image1.png
    Greyscale

In this formula, R1 is a C5 alkyl (tertpentyl) group (paragraph 0015), R2 and R3 are a branched C3 alkyl group (isopropyl, paragraphs 0016 and 0029, and 0034), R4 is a C1 alkyl (methyl) group (paragraph 0010 and 0029), and R5 is a hydrogen atom.
Applicant will note that Vo specifically teaches a preferred selection for R1 is a tertiary alkyl group (paragraph 0034-0035) where the R groups are alkyl groups
This forms the compound below.

    PNG
    media_image2.png
    336
    370
    media_image2.png
    Greyscale


This compound meets the requirements of instant formula (1) when M is iridium, n1 represents 3, n2 represents 0, E1 represents a carbon atom, ring B is an aromatic hydrocarbon ring, Z1A represents a group represented by =N-, R1 represents an alkyl group having 5 carbon atoms, Ar1A is a group represented by Ar-2A and ring A1 represents a benzene ring, R2 and R3 are a C3 alkyl (isopropyl) group, and R2A is an alkyl (methyl) group having 1 carbon atoms. 
Vo includes each element claimed, with the only difference between the claimed invention and Vo being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound which provides improved efficiency and lifetime which reduces energy consumption in all types of devices (paragraph 0069, lines 2-6), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, while Vo does suggest a position analogous to R1 should be selected as a tertiary alkyl group (paragraphs 0034-0035), Vo does not teach a tertpentyl group.
Hara teaches an analogous organometallic compound comprising a substituted 1,2,4-triazole in the ligand.
Hara teaches that a branched alkyl group at a position analogous to instant R1 is preferable because a branched alkyl group suppresses the level of polarity of the organometallic complex so that yield in purification by column chromatography can be increased, further, by using a branched alkyl group, the driving voltage of a light emitting element fabricated including the organometallic complex can be reduced (page 4, line 29 – page 5, line 2).
It would have been obvious to use a tertpentyl group at position analogous to R1 in order to suppress the level of polarity of the organometallic complex so that yield in purification by column chromatography can be increased, and reduce the driving voltage of a light emitting element fabricated including the organometallic complex, as taught by Hara.
With respect to claim 2, Vo in view of Hara teaches the light emitting device of claim 1, and the metal complex represented by formula (1) is a metal complex represented by formula (1-1) when ring B1 is a benzene ring, as pictured and discussed above.
With respect to claim 3, Vo in view of Hara teaches the light emitting device according to claim 2, and the metal complex represented by formula (1-1) is a metal complex represented by formula (1-2) for the reasons discussed above.
With respect to claim 5, Vo in view of Hara teaches the light emitting device according to claim 4, and the group represented by formula (Ar-2A) is a group represented by formula (Ar-3A), as pictured and discussed above.
With respect to claim 6, Vo in view of Hara teaches the light emitting device according to claim 1, and the light emitting layer further comprises the host compound pictured below (see Table 1, paragraph 0197, and “Host-2”, paragraph 0183).

    PNG
    media_image3.png
    197
    367
    media_image3.png
    Greyscale

This compound meets the requirements of (H-1) of the instant claim when ArH1 and ArH2 are each a monovalent heterocyclic group, nH2 is 0, and LH1 is a divalent heterocyclic group.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the host compound of Vo in combination with the organometallic compound of Vo, as taught by Vo.
With respect to claim 7, Vo in view of Hara teaches the light emitting device of claim 1, and Vo teaches the light emitting layer may further comprise additional light emitting materials (paragraph 0119, lines 2-5). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use additional light emitting materials in the light emitting layer of Vo as Vo teaches that the color of emission can be changed by adding additional dopants emitting different colors.
With respect to claim 8, With respect to claim 1, Vo in view of Hara teaches a compound of formula (II) (paragraph 0116), which is given below (paragraph 0014)

    PNG
    media_image1.png
    225
    374
    media_image1.png
    Greyscale

In this formula, R1 is a C5 alkyl (tertpentyl) group (paragraph 0015), R2 and R3 are a branched C3 alkyl group (isopropyl, paragraphs 0016 and 0029, and 0034), R4 is a C1 alkyl (methyl) group (paragraph 0010 and 0029), and R5 is a hydrogen atom.
Applicant will note that Vo specifically teaches a preferred selection for R1 is a tertiary alkyl group (paragraph 0034-0035) where the R groups are alkyl groups
This forms the compound below.

    PNG
    media_image2.png
    336
    370
    media_image2.png
    Greyscale

Vo includes each element claimed, with the only difference between the claimed invention and Vo being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound which provides improved efficiency and lifetime which reduces energy consumption in all types of devices (paragraph 0069, lines 2-6), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, while Vo does suggest a position analogous to R1 should be selected as a tertiary alkyl group (paragraphs 0034-0035), Vo does not teach a tertpentyl group.
Hara teaches an analogous organometallic compound comprising a substituted 1,2,4-triazole in the ligand.
Hara teaches that a branched alkyl group at a position analogous to instant R1 is preferable because a branched alkyl group suppresses the level of polarity of the organometallic complex so that yield in purification by column chromatography can be increased, further, by using a branched alkyl group, the driving voltage of a light emitting element fabricated including the organometallic complex can be reduced (page 4, line 29 – page 5, line 2).
It would have been obvious to use a tertpentyl group at position analogous to R1 in order to suppress the level of polarity of the organometallic complex so that yield in purification by column chromatography can be increased, and reduce the driving voltage of a light emitting element fabricated including the organometallic complex, as taught by Hara.
With respect to claim 9, Vo teaches the metal complex of claim 8, and Vo also teaches the photoactive layer can be deposited from any liquid medium which consists of one or more organic solvents (paragraph 0142, lines 1-4).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the organometallic compound of Vo in a composition with a solvent, as taught by Vo.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 13-15 of copending Application No. 16/644,256 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. Formula (1) from ‘256 reads on instant formula (1).
 Claims 1-5, and 8-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, and 12-14 of copending Application No. 16/099,376 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. Formula I from ‘850 overlaps in scope with instant formula (1) in both the ligand and R groups.
Claims 1-5, and 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8-10, 13, and 15 of copending Application No. 16/088,853 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. Formula (1) from ‘500 overlaps in scope with instant formula (1) in both the ligand and R groups when A is a substituted aryl group.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                            
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786